         Case 3:19-cv-00720-DJS Document 24 Filed 10/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

LUKE H.,

                                  Plaintiff,
                                                                3:19-CV-720
             v.                                                   (DJS)

ANDREW M. SAUL, Comm’r of Soc. Sec.,

                                  Defendant.


APPEARANCES:                                    OF COUNSEL:

LACHMAN & GORTON                                PETER GORTON, ESQ.
Attorney for Plaintiff
P.O. Box 89
1500 East Main Street
Endicott, New York 13761-0089

SOCIAL SECURITY ADMINISTRATION                  RAMI VANEGAS, ESQ.
Attorney for Defendant
J.F.K. Federal Building, Room 625
15 New Sudbury Street
Boston, Massachusetts 02203

DANIEL J. STEWART
United States Magistrate Judge

                                       ORDER

      The Complaint in this action was filed June 18, 2019. Dkt. No. 1. The Court

ordered the matter remanded to the Social Security Administration for further

proceedings. Dkt. No. 18. Plaintiff has now filed a Motion for Attorneys’ Fees under the

Equal Access to Justice Act. Dkt. No. 20. The Motion seeks that the fee award be paid

directly to counsel. Id. Defendant does not oppose the Motion. Dkt. No. 23.


                                          -1-
         Case 3:19-cv-00720-DJS Document 24 Filed 10/14/20 Page 2 of 2




       Based on the foregoing, Plaintiff is awarded attorneys’ fees under the Equal Access

to Justice Act (EAJA) (28 U.S.C. § 2412, et seq.) in the amount of $5,929.42. It is further

ordered that payment will be made directly to Plaintiff’s attorney pursuant to the agreed

upon assignment from Plaintiff. See Dkt. No. 20-1.

       IT IS SO ORDERED.

Dated: October 14, 2020
       Albany, New York




                                           -2-
